Citation Nr: 1045968	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The claimant/appellant alleges he is a deserving guerrilla 
veteran of World War II.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2010 
decisional letter issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in which the appellant's claim 
seeking compensation from the Filipino Veterans Equity 
Compensation Fund was denied.  

The question of "veteran" status of the person seeking VA 
benefits is a threshold requirement for establishing entitlement 
to such benefits.  Therefore, the issue on appeal before the 
Board is as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDING OF FACT

The service department by way of the National Personnel Records 
Center (NPRC) has certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.


CONCLUSION OF LAW

The appellant is not a veteran under applicable United States 
law, and is not eligible for one-time payment from the Filipino 
Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 
2002 & Supp. 2010); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, in claims 
where it is necessary to first establish veteran status, proper 
VCAA notice must be tailored to also inform claimants of the 
information or evidence necessary to prove the element of veteran 
status, what information the claimant/appellant is responsible 
for providing, and what information VA will seek to obtain 
concerning that element.

A close review of the claims file shows the appellant has not 
been advised of VA's duties to notify and assist in the 
development of his claim prior to its initial adjudication.  
However, the Board finds that he is not prejudiced by such notice 
defects.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error in 
VCAA notice should be presumed prejudicial and that VA must 
always bear the burden of proving that such an error did not 
cause harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, and determinations on the 
issue of harmless error should be made on a case-by-case basis.  
Shinseki, 129 S. Ct. at 1704-06.  In the present case, the 
appellant has not alleged that he was prejudiced because he did 
not receive notice of what was needed to substantiate his claim.  

The record reflects that, based on information he provided in the 
appellant's March 2009 claim for benefits, the RO sought service 
department verification of his claimed service by way of the 
National Personnel Records Center (NPRC), and based on service 
department certification that he did not have qualifying service, 
determined that he is ineligible for VA benefits as a matter of 
law.  When an appellant is ineligible for VA benefits as a matter 
of law based on the service department's refusal to certify the 
alleged service, he is not prejudiced by VA's failure to notify 
him of the various methods available for proving Philippine 
veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that 
"given the binding nature of the U.S. service department's 
certification . . . a remand for further development could not 
possibly change the outcome of the decision").

The RO sought certification of the appellant's military service.  
There is no indication that information submitted by VA to the 
service department for the purposes of certifying his service was 
erroneous or incomplete.  The appellant has submitted a copy of 
two versions of a February 1978 Philippine Veterans Affairs 
Office Form PVAO-4 that indicates he was inducted into a unit 
known as the "Volunteer Army of the United States of America" 
(VAUSA) in October 1943, and that he was a member of that unit 
until May 1945, as well as a copy of a VA Form 23-39a wherein the 
appellant was assigned a VA file number.  He has also submitted a 
copy of a Philippine Veterans Bank Stock Certificate dated in 
November 1969.  

However, none of this evidence suggests that re-certification of 
the appellant's service/nonservice is necessary.  This is so 
because his contentions with respect to the unit in which he 
served remain unchanged since he first reported his unit 
information in his March 2009 claim for benefits.  Therefore, 
VA's duty to assist has been met.  Accordingly, the Board will 
address the merits of the claim.


II.  The Merits of the Appeal

The appellant contends he is a deserving guerrilla veteran of 
World War II and that he served with the VAUSA from October 1943 
to May 1945.  In his March 2009 application for one-time payment 
from the Filipino Veterans Equity Compensation Fund, he listed 
his full name and provided his birthplace and date of birth, his 
dates of service and the unit in which he served.  He also 
provided the names of his spouse, father, and mother.

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."  

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does 
not submit evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203(c).

As previously noted, the appellant has submitted copies of two 
versions of a February 1978 Philippine Veterans Affairs Office 
Form PVAO-4 that indicates he was a member of the VAUSA from 
October 1943 until May 1945.  One version of the Form PVAO-4 also 
indicated that the appellant's claim for educational benefits had 
been approved in December 1950.  This Form PVAO contains no 
indication that the appellant's name had been carried on the 
Approved Revised Reconstructed Guerrilla Roster of 1948.  In 
addition, the appellant has submitted a copy of a VA Form 23-39a 
wherein he was assigned a VA file number, and a copy of a 
Philippine Veterans Bank Stock Certificate dated in November 
1969.  None of these documents was issued by a U.S. service 
department.

The appellant has not submitted any documents that meet the first 
requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD 
Form 214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge from the U.S. Armed 
Forces.  Therefore, VA sought service department verification as 
to whether the appellant served in the U.S. Armed Forces in the 
Philippines (and specifically whether he has had guerrilla 
service as alleged).  In October 2009, the service department 
(via the NPRC) certified that it had no record of the appellant 
serving as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This certification is binding on VA, and VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

It is important for the appellant to understand that the findings 
of the U.S. service department verifying a person's service are 
binding on VA for the purpose of establishing service in the U. 
S. Armed Forces.  If a change of service department certification 
is what the appellant seeks, his remedy lies with the service 
department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).

The appellant has presented no evidence that meets the 
requirements of 38 C.F.R. § 3.203(a), and the service department 
has verified that he did not have service which would qualify him 
for the benefit sought.  VA is bound by that determination.  
Hence this appeal must be denied. 

The appellant has provided no further evidence that would warrant 
a request for re-certification of his service/nonservice by the 
service department, and VA must abide by the service department's 
certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Accordingly, the Board finds the appellant did not have 
the requisite service and is not a veteran under applicable 
United States law so as to establish eligibility for compensation 
from the Filipino Veterans Equity Compensation Fund.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal to establish veteran status for the appellant and his 
entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


